     Case 3:19-cv-01636-AJB-AHG Document 49 Filed 02/09/21 PageID.772 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARIA HERNANDEZ, et al.,                           Case No.: 3:19-cv-1636-AJB-AHG
12                                     Plaintiffs,       ORDER SETTING SETTLEMENT
      v.                                                 DISPOSITION CONFERENCE
13
14    SOUTHWEST KEY PROGRAMS, INC.,
      et al.,
15
                                     Defendants.
16
17
18         The Court held a third Settlement Disposition Conference (“SDC”) on
19   February 9, 2021. ECF No. 48. The parties report that the settlement agreement is complete,
20   but they request approximately three more weeks to file a joint motion to dismiss, pending
21   the certified legal translation of the agreement into Spanish.
22         In order to ensure that the agreement is timely finalized and the case dismissed, the
23   Court SETS another telephonic SDC for March 8, 2021 at 1:30 p.m. Because settlement
24   in this action has now been pending for approximately seven months, the Court requires
25   client attendance at the next SDC. All named parties, party representatives, including
26   claims adjusters for insured defendants, as well as principal attorney(s) responsible for the
27   litigation must call the chambers teleconference line at 1-877-873-8018 and use 8367902
28   as the access code to attend the SDC.

                                                     1
                                                                               3:19-cv-1636-AJB-AHG
     Case 3:19-cv-01636-AJB-AHG Document 49 Filed 02/09/21 PageID.773 Page 2 of 2



 1         If the parties timely file a joint motion for dismissal, the SDC will be vacated without
 2   further court order.
 3         IT IS SO ORDERED.
 4
 5   Dated: February 9, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                3:19-cv-1636-AJB-AHG
